         Case 1:13-cr-00785-VSB Document 232 Filed 04/08/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                      April 8, 2020

By ECF & Email
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                          Sentencing in this matter is hereby adjourned to July 14, 2020 at
New York, NY 10007                                       10:00 a.m.

       Re:     United States v. Guy Samuel, 13 Cr. 785 (VSB)

Dear Judge Broderick:

        The Government respectfully requests that the sentencing proceeding scheduled for 10 a.m.
on Tuesday, April 14, be adjourned for approximately three months, or until another date that falls
after the sentencing proceeding in United States v. Michael Mendlowitz, 17 Cr. 248 (VSB).

        The defendant, Guy Samuel, testified at Mendlowitz’s trial as a cooperating witness, and
the parties in the Mendlowitz matter are litigating disputed factual issues related to Mendlowitz’s
sentencing. The Court has scheduled a Fatico hearing in the Mendlowitz matter for May 20, 2020.
To facilitate any additional cooperation by Samuel that the Government may request, and so that
the Court is able to consider the full record of Samuel’s efforts to provide substantial assistance
before imposing a sentence, the Government respectfully requests that Samuel be sentenced after
Mendlowitz.

       The defendant, through counsel, consents to the requested adjournment.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:        /s/                         l
                                               David Abramowicz
                                               Assistant United States Attorney
                                               (212) 637-6525

cc:    Defense counsel (via ECF and email)
